UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7228



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DAVID MIDDLETON, JR.,

                                            Defendant - Appellant.



                            No. 03-7346



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


DAVID MIDDLETON, JR.,

                                            Defendant - Appellant.



Appeals from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-98-455, CA-02-3321)
Submitted:   October 23, 2003          Decided:     October 31, 2003


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


David Middleton, Jr., Appellant Pro Se. Miller Williams Shealy,
Jr., OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

       David Middleton, Jr., seeks to appeal the district court’s

orders denying relief on his 28 U.S.C. § 2255 (2000) motion and his

subsequent Fed. R. Civ. P. 59(e) motion.       Middleton cannot appeal

these orders unless a circuit judge or justice issues a certificate

of appealability, and a certificate of appealability will not issue

absent a “substantial showing of the denial of a constitutional

right.”   28 U.S.C. § 2253(c)(2) (2000).      A habeas appellant meets

this standard by demonstrating that reasonable jurists would find

that   his    constitutional   claims   are   debatable   and   that   any

dispositive procedural rulings by the district court are also

debatable or wrong.    See Miller-El v. Cockrell, 537 U.S. 322,         ,

123 S. Ct. 1029, 1039 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).          We have

independently reviewed the record and conclude Middleton has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeals.          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                                DISMISSED




                                    3